ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
Claims 1, 7 and 10 are allowed in view of Applicant’s Response filed 12/01/2021, the interview held on 12/13/2021, the cited prior art of record and the prosecution history of this application, and as such makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e).  In this case, the examiner’s action(s) clearly point out the reasons for rejection and the applicant’s reply explicitly point out the reason the claims are patentable over the prior art of record.  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14(I)).
The dependent claims 2-6, 8, 9 and 11-15 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gahm et al. (U.S. 9,521,177 B2) discloses a session rate limit calculator configured to compute a session rate limit for a given session based on state information for a downstream bottleneck link.
Gopalakrishnan et al. (U.S. 2006/0171307 A1) discloses determining channel rate for each traffic stream and computing the ratio of the job size to the channel rate multiplied by a weight reflecting QoS parameters.
Al-Banna et al. (U.S. 2009/0262644 A1) discloses determining if a channel is being forced into congestion, service level adjustments are made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        12/30/2021

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443